              Case 1:20-cv-01189-RC Document 53-1 Filed 03/05/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
SHARI ACOSTA,                                      )
                                                   )      Case No.: 1:20-cv-01189-RC
                         Plaintiff,                )
                                                   )      Jury Trial Demand
         v.                                        )
                                                   )
DISTRICT OF COLUMBIA, et al.,                      )
                                                   )
                         Defendants.               )
                                                   )

                                       [PROPOSED] O R D E R

         Upon consideration of the Consent Motion for an Extension of Time to File Plaintiff’s

Opposition to Defendants’ Motion for Summary Judgment and for Defendants to File the Reply,

it is:


         ORDERED that the motion be and hereby is GRANTED. Plaintiff shall file Plaintiff’s

Opposition on or before March 12, 2021 and Defendants shall file the Reply on or before March

26, 2021.




         ___________________________                      ___________________________
         Date                                             Honorable Judge Rudolph Contreras

Copied:

All counsel of record.
